      Case 4:19-cv-00226 Document 191 Filed on 06/25/20 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                      IN THE UNITED STATES DISTRICT COURT                              June 25, 2020
                                                                                    David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION



 RUSSELL, et al.,

                       Plaintiffs,
                                                        Civil Action No. 4:19-cv-226
 v.

 HARRIS COUNTY, TEXAS, et al.,

                       Defendants.




         ORDER GRANTING UNOPPOSED MOTION TO INTERVENE
  BY JUDGE CHUCK SILVERMAN IN HIS OFFICIAL CAPACITY AS A JUDGE OF
          THE 183RD DISTRICT COURT, HARRIS COUNTY, TEXAS




       Before the Court is the Motion to Intervene by Judge Chuck Silverman in his official

capacity as a judge of the 183rd District Court, Harris County, Texas. The motion is meritorious

and should be GRANTED.

       It is therefore ORDERED that the Motion to Intervene by Judge Chuck Silverman is

GRANTED.

       It is further ORDERED that Judge Chuck Silverman is granted leave to intervene as of

right under Federal Rule of Civil Procedure 24.

                            25th
       SO ORDERED this the ________ day of ___________________,
                                             June               2020.



                                     HONORABLE LEE H. ROSENTHAL
                                     CHIEF UNITED STATES DISTRICT JUDGE
